PER CURIAM:
Reborn Enterprises, Inc. appeals from the grant of summary judgment by the United States District Court for the Southern District of New York, Abraham D. Sofaer, J., dismissing appellant’s action against appellees Fine Child, Inc., Andrews MacLaren, Inc., Andrew MacLaren, Ltd., Ben’s for Kids, Inc., James Fine and Mark Wein. Appellant’s complaint alleged violations of federal and state antitrust laws and common law contractual rights. The district court dismissed appellant’s pendent state law claims without prejudice.
We affirm substantially for the reasons stated by Judge Sofaer in his opinion dated June 20, 1984, and reported at 590 F.Supp. 1423 (S.D.N.Y.1984).